02-11-271-CV





















COURT OF APPEALS
SECOND DISTRICT OF TEXAS
FORT WORTH
 



 
 
NO. 02-11-00271-CV
 
 



Samelia and Henry Koomson and all occupants of 909
  Meadowdale Rd., Arlington, Texas 76017


 


APPELLANTS




 
V.
 




Federal National Mortgage Association


 


APPELLEE



 
 
------------
 
FROM County
Court at Law No. 1 OF Tarrant COUNTY
------------
MEMORANDUM
OPINION[1] AND
JUDGMENT
------------
 
On December
8, 2011, we notified appellants that their brief had not
been filed as required by Texas Rule of Appellate Procedure 38.6(a).  See Tex.
R. App. P. 38.6(a).  We stated we could dismiss the appeal for want of
prosecution unless appellants or any party desiring to
continue this appeal filed with the court within ten days a response showing
grounds for continuing the appeal.  See Tex. R. App. P. 42.3.  We have
not received any response.
Because
appellants' brief has not been filed, we dismiss the
appeal for want of prosecution.  See Tex. R. App. P. 38.8(a), 42.3(b),
43.2(f).
Appellants
shall pay all costs of this appeal, for which let execution issue.
 
PER CURIAM
 
PANEL: 
MCCOY,
MEIER, and GABRIEL, JJ. 

 
DELIVERED: 
January 12, 2012




[1]See Tex. R. App. P. 47.4.